DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. US 20200196323 A1) in view of Yamasaki et al. (US 20070248038 A1).

Regarding claim 1, Church teaches an electronic device (Church, Fig. 1, Fig. 1, device 110-b or Device B) comprising: wireless communication circuitry configured to support a Bluetooth network (Church, Fig. 5, transceiver and Pars. 22, 33); at least one processor operatively connected with the (Church, Fig. 5); and a memory operatively connected with the at least one processor (Church, Fig. 5), wherein the memory stores instructions that, when executed, cause the at least one processor to:  create a link with an external electronic device based on the Bluetooth network (Church, Figs. 1-2, and Pars. 76-77, Device B (i.e. electronic device) , Device A (i.e. external electronic device)), through the wireless communication circuitry, transmit a data packet including content to the external electronic device, through the wireless communication circuitry (Church, Fig. 3 and Par. 93), identify whether the external electronic device supports a resource control function (Church, Fig. 3 and Pars. 93-94, based on the received scheduling information check whether their peers have other commitments or flag any possible conflicts (i.e. support a resource control function)), receive at least one response message to the data packet through a first time resource, which is previously assigned, when the external electronic device does not support the resource control function (Church, Fig. 3 and Par. 39, packets to/from a specific slave device (e.g., device 110-b) are acknowledged).
Church further teaches shift timebase or time slot (Church, Fig. 3 and Pars. 60-62, 95-97).
However, Church fails to teach the electronic device further comprising: receive a plurality of response messages to the data packet through a second time resource obtained by changing at least a portion of the first time resource, when the external electronic device supports the resource control function.
In the same field of endeavor, Yamasaki teaches the wireless station 1-1 receives a plurality of responses through a shifted transmission start timing (i.e. second time resource) (Yamasaki, Fig. 56C and Pars. 533-534, 579). Yamasaki also teaches “receive at least one response message to the data packet through a first time resource, which is previously assigned, when the external electronic device does not support the resource control function (i.e. does not perform the multi-station simultaneous)” (Yamasaki, Fig. 56B and Par. 528)
 (Yamasaki, Abstract).

Regarding claim 2, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 1, wherein the instructions further cause the processor to: transmit, to the external electronic device, a message for requesting resource control information associated with the resource control function, through the wireless communication circuitry (Church, Fig. 3 and Pars. 95-96)., and receive a message including the resource control information from the external electronic device through the wireless communication circuitry (Church, Fig. 3 and Pars. 95-96).

Regarding claim 7, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 1, - 47 -0210-0417 (2019-OPSE-3041/US) wherein the Bluetooth network includes a BLE network, and wherein the instructions cause the processor to: perform a negotiation procedure with the external electronic device based on the BLE network through the wireless communication circuitry (Church, Fig. 3 and Pars. 60-62), before transmitting the data packet (Yamasaki, Par. 533), and receive resource control information associated with the resource control function from the external electronic device through the negotiation procedure (Church, Fig. 3 and Pars. 60-62).  

Regarding claim 8, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 7, wherein the resource control information includes at least one parameter of TintV, Npeers, Tpeers, Tstartinstance, (Church, Par. 49), wherein the at least one parameter is changed in the negotiation procedure based on a number of devices to receive the data packet (Yamasaki, Figs. 62-64 and Pars. 578-579, properly shift the transmission start timing), and wherein the instructions further cause the processor to receive the plurality of response messages based on the at least one parameter changed in the negotiation procedure, when the external electronic device supports the resource control function (Yamasaki, Fig. 56C and Pars. 532-534).

Regarding claim 9, Church teaches an electronic device (Church, Fig. 1, device 110-b or Device B) comprising: wireless communication circuitry configured to support a Bluetooth network (Church, Fig. 5, transceiver and Pars. 22, 33); at least one processor (Church, Fig. 5); and a memory operatively connected with the at least one processor (Church, Fig. 5), wherein the memory stores instructions that, when executed, cause the at least one processor to, through the wireless communication circuitry (Church, Fig. 5): create a first link with a first external electronic device based on the Bluetooth network (Church, Figs. 1-2, and Pars. 76-77, Device B (i.e. electronic device) , Device A (i.e. first external electronic device)), transmit, to the first external electronic device, resource control information for changing a resource used to transmit a data packet (Church, Fig. 3 and Par. 95), 
create a second link with a second external electronic device based on the Bluetooth network (Church, Figs. 1-2, and Pars. 76-77,  Device B (i.e. electronic device) , Device C (i.e. second external electronic device)), transmit information associated with the first link to the second external electronic device (Church, Fig. 3 and Pars. 95-97, Device B transmits/informs device C its own scheduling information as well as scheduling information from device A).
Church further teaches shift timebase or time slot (Church, Fig. 3 and Pars. 60-62).
However, Church fails to teach the electronic device further comprising: receive a data packet including content from the first external electronic device, and transmit a response message to the data 
In the same field of endeavor, Yamasaki teaches the system wherein the wireless stations themselves to transmit and receive the packets with short packet length to thereby negotiate with each other in advance before transmitting an information packet with packet length (e.g. RTS (Request to Send)/CTS (Clear To Send)) (Yamasaki, Par. 533).  Yamasaki further teaches the wireless station 1-2 (i.e. electronic device) receives a request packet RTS from the wireless station 1-1 (i.e. first external electronic device), and the wireless station 1-2 (i.e. electronic device) return a response CTS using a shifted transmission start timing (i.e. second time resource) (Yamasaki, Fig. 56 C and Pars. 533-534, 579). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Takeuchi into Church in order to capable of perform a multi-station simultaneous transmission of data (Yamasaki, Abstract).

Regarding claim 10, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 9, wherein the information associated with the first link includes: at least one of address information, clock information, or key information associated with the first link (Church, Fig. 3 and Pars. 55-56). 

Regarding claim 11, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 9, wherein the Bluetooth network includes a Bluetooth legacy network, and wherein the resource control information includes 1-bit information indicating whether the electronic device supports a resource control function (Yamasaki, Figs. 45-47 and Pars. 480-481, relay frequency identifier indicates whether plurality of wireless/multi-station is supported (i.e. supports a resource control function)). 

Regarding claim 14, apparatus of claim 14 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the apparatus of claim 14.

Regarding claim 15, apparatus of claim 15 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the apparatus of claim 15.

Regarding claim 16, apparatus of claim 16 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the apparatus of claim 16.

Regarding claim 19, the combination of Church and Yamasaki teaches previous claim. The combination of Church and Yamasaki further teaches the electronic device of claim 16, wherein the Bluetooth network includes a Bluetooth legacy network (Church, Fig. 1 and Par. 22), and wherein the instructions further cause the processor to transmit the response message through at least a portion of a time slot based on the Bluetooth legacy network through the wireless communication circuitry (Church, Fig. 3 and Pars. 60-62, 95-97). 

Regarding claim 20, apparatus of claim 20 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the apparatus of claim 20.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. US 20200196323 A1) in view of Yamasaki et al. (US 20070248038 A1) and in further view of Hariharan (US 20160262193 A1).

Regarding claim 3, the combination of Church and Yamasaki teaches previous claim. 
However, the combination of Church and Yamasaki fails to teach the electronic device of claim 2, wherein the Bluetooth network includes a Bluetooth legacy network or a Bluetooth low energy (BLE) network, wherein the request message includes a link manager protocol (LMP) features_req message based on the Bluetooth legacy network or the BLE network, and wherein the response message includes an LMP_features_res message based on the Bluetooth legacy network or the BLE network.  
In the same field of endeavor, Hariharan teaches such feature (Hariharan, Fig. 3 and Par. 38).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hariharan into the combination of Church and Yamasaki in order to setup connection process in a timely and power-efficient manner (Hariharan, Abstract).


s 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. US 20200196323 A1) in view of Yamasaki et al. (US 20070248038 A1) and in further view of Lee et al. (US 20170353979 A1).

Regarding claim 4, the combination of Church and Yamasaki teaches previous claim. 
However, the combination of Church and Yamasaki fails to teach the electronic device of claim 1, wherein the Bluetooth network includes a Bluetooth legacy network, and wherein the instructions further cause the processor to: transmit an identification (ID) packet based on the Bluetooth legacy network through the wireless communication circuitry, before creating the link, and receive an extended inquiry response (EIR) packet including resource control information associated with the resource control function from the external electronic device, through the wireless communication circuitry.  
In the same field of endeavor, Lee teaches such feature (Lee, Fig. 8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into the combination of Church and Yamasaki in order to control connection between device (Lee, Technical Problem).

Regarding claim 5, the combination of Church, Yamasaki and Lee teaches previous claim. The combination of Church, Yamasaki and Lee further teaches the electronic device of claim 4, wherein the resource control information is included in an EIR data field of the EIR packet (Lee, Fig. 8 and Pars. 295-296).  

Regarding claim 6, the combination of Church, Yamasaki and Lee teaches previous claim. The combination of Church, Yamasaki and Lee further teaches the electronic device of claim 4, wherein the (Yamasaki, Fig. 57 and Par. 534), when the external electronic device supports the resource control function, and receive the plurality of response messages through the divided time slot (Yamasaki, Fig. 56C and Par. 534).  

Regarding claim 12, apparatus of claim 12 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the apparatus of claim 12.

Regarding claim 13, apparatus of claim 13 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the apparatus of claim 15.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. US 20200196323 A1) in view of Yamasaki et al. (US 20070248038 A1) and in further view of Palin et al.  (US 20120289157 A1).

Regarding claim 17, the combination of Church and Yamasaki teaches previous claim. 
However, the combination of Church and Yamasaki fails to teach claim 12.  
In the same field of endeavor, Palin teaches the electronic device of claim 16, wherein the information associated with the second link includes at least one of address information, clock information, or key information associated with the second link (Palin, Fig. 9 and Pars. 41-42), and wherein the instructions further cause the processor to: determine a hopping channel of the second link (Palin, Fig. 9 and Par. 42) and receive the data packet by monitoring the determined hopping channel, through the wireless communication circuitry (Palin, Fig. 4 and Par. 42).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Palin into the combination of Church and Yamasaki in order to facilitate wireless connection establishment between devices (Palin, Par. 2).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. US 20200196323 A1) in view of Yamasaki et al. (US 20070248038 A1) and in further view of Palin et al.  (US 20120289157 A1) and in further view of Queen et al.  (US 9953612 B2).

Regarding claim 18, the combination of Church, Yamasaki and Palin teaches previous claim. 
However, the combination of Church, Yamasaki and Palin fails to the electronic device of claim 17, wherein the instructions further cause the processor to: create an access code corresponding to the second link, based on the address information, and transmit the response message including the access code, through the wireless communication circuitry.
In the same field of endeavor, Queen teaches such feature (Queen, Fig. 3 and Col. 15 Lines 30-55).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Queen into the combination of Church, Yamasaki and Palin in order to facilitate wireless connection establishment between devices (Queen, Par. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lozano US 20130182798 A1
Chou et al. (US 20110013611 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/               Primary Examiner, Art Unit 2648              
4/10/2021